




 
Exhibit 10.1
FIRST AMENDMENT TO
CHANGE IN CONTROL AGREEMENT


This First Amendment to Change in Control Agreement (“Amendment”) is made and
entered into this 11th day of June, 2010, by and between Michael
Wellesley-Wesley (“MWW”) and Chyron Corporation (the “Company”).
 
 
WITNESSETH


WHEREAS, MWW and the Company entered into a Change in Control Agreement dated
September 19, 2008 (the “Agreement”); and


WHEREAS, MWW and the Company desire to amend the Agreement to provide for the
acceleration of vesting of equity based awards upon the termination of MWW’s
employment in connection with a Change-in-Control (as that term is defined in
the Agreement).


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:


1.           Section 1.1 of the Agreement is amended in its entirety to read as
follows:
In the event of a Severance Event, the Company shall pay MWW severance equal to
the following:  (i) an amount equal to MWW’s base salary for a 12 month period
based on MWW’s base salary rate in effect immediately prior to a
Change-in-Control (the “Severance Salary”); (ii) a bonus equal to the greater of
(x) the bonus paid to MWW for the full fiscal year immediately prior to a
Change-in-Control and (y) the bonus that MWW has accrued for the fiscal year in
which the Change-in-Control has occurred, with such amount being annualized (the
“Severance Bonus”); and (iii) an amount, grossed up for federal, state and local
taxes, in lieu of one year of participation in the Company’s life, long-term
disability, and health insurance plans, as described further below (the
“Severance Benefits”).  The payments are not subject to mitigation or any right
of set-off.  In addition, MWW will be paid for accrued, but unused vacation time
up to the Company’s maximum permitted accrual of six weeks.  Further, any
unvested equity-based award (the “Equity Award”) issued to MWW pursuant to the
Company’s 1999 Incentive Compensation Plan, 2008 Long-Term Incentive Plan, or
other such incentive compensation plan adopted by the Company (collectively, the
“Plan”), shall immediately vest and the period to exercise the Equity Award
shall be the remaining term of each respective agreement underlying the Equity
Award regardless of any shorter periods provided for by the Plan as a result of
the termination of your employment.


2.           The parties hereby agree that the Agreement will continue to be in
full force and effect as modified by the terms of this Amendment.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 
CHYRON CORPORATION
     
By: /s/ Roger L. Ogden
 
Name:           Roger L. Ogden
 
Title:           Chairman of the Board of Directors
     
/s/ Michael Wellesley-Wesley
 
Michael Wellesley-Wesley

 


